Name: Commission Regulation (EEC) No 3134/92 of 29 October 1992 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) to fruit and vegetable trade between Spain and the Community as constituted at 31 December 1985 as regards tomatoes, lettuce, broad-leaf endives, carrots, artichokes, table grapes, and melons
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 10. 92 Official Journal of the European Communities No L 313/21 COMMISSION REGULATION (EEC) No 3134/92 of 29 October 1992 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) to fruit and vegetable trade between Spain and the Community as constituted at 31 December 1985 as regards tomatoes, lettuce, broad-leaf endives, carrots, artichokes, table grapes, and melons THE COMMISSION OF THE EUROPEAN COMMUNITIES, tion of the provisions of Community law to the Canary Islands (6) the rules in force for mainland Spain shall apply to products originating in the Canary Islands and sent to other parts of the Community from 1 July 1991 ; consequently the information concerning produce from the Canary Islands should be taken into account for the application of the supplementary trade mechanisms ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), and in particular Article 9 thereof, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 816/89 (2) establishes the list of products subject to the supplemen ­ tary trade mechanism in the fresh fruit and vegetables sector from 1 January 1990 ; whereas tomatoes, lettuce, broad-leaf endives, carrots, artichokes, table grapes and melons are included on the list ; Article 1 For tomatoes, cabbage lettuce, lettuce other than cabbage lettuce, broad-leaf endives, carrots, artichokes, table grapes and melons covered by CN codes set out in the Annex, the periods provided for in Article 2 of Regulation (EEC) No 3210/89 shall be as set out in the Annex hereto. Whereas Commission Regulation (EEC) No 3944/89 (3), as last amended by Regulation (EEC) No 3308/91 (4), lays down detailed rules for applying the supplementary trade mechanism, hereinafter called the 'STM', to fresh fruit and vegetables ; Whereas Commission Regulation (EEC) No 2751 /92 Q lays down that the periods referred to in Article 2 of Regulation (EEC) No 3210/89 shall be up to 8 November 1992 for the above products ; whereas, in view of expected exports from Spain to the rest of the Community, with the exception of Portugal, and of the Community market, a period I should be fixed up to 31 December 1992 for the products in question, in accordance with the Annex ; Article 2 For consignments from Spain to the rest of the Commu ­ nity market with the exception of Portugal of the products listed in Article 1 , the provisions of Regulation (EEC) No 3944/89 shall apply. However, the notification referred to in Article 2 (2) of the said Regulation shall be made each Tuesday at the latest for the quantities consigned during the preceding week. The communications referred to in the first paragraph of Article 9 of Regulation (EEC) No 3944/89 shall be made once a month by the fifth of each month at the latest for information referring to the previous month ; where appropriate, this communication shall bear the word 'nil'. Whereas it should be recalled that the provisions of Regu ­ lation (EEC) No 3944/89 on statistical monitoring and various communications from the Member States apply to guarantee the functioning of the STM ; Whereas, on application of Article 2 of Council Regula ­ tion (EEC) No 1911 /91 of 26 June 1991 on the applica Article 3 This Regulation shall enter into force on 9 November 1992. (') OJ No L 312, 27. 10. 1989, p. 6. (2) OJ No L 86, 31 . 3 . 1989, p. 35. 0 OJ No L 379, 28. 12. 1989, p. 20 . (4) OJ No L 313, 14. 11 . 1991 , p. 13 . H OJ No L 279, 23. 9. 1992, p. 16. (6) OJ No L 171 , 29. 6. 1991 , p. 1 . No L 313/22 Official Journal of the European Communities 30 . 10 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1992. For the Commission Ray MAC SHARRY Member of the Commission ( ANNEX Determination of the periods provided for in Article 2 of Regulation (EEC) No 3210/89 Period from 9 November to 31 December 1992 Description CN code Period Tomatoes 0702 00 10 I Cabbage lettuce 0705 11 10 and I 0705 1 1 90 Lettuce other than cabbage lettuce 0705 1 9 00 I Broad-leaf endives ex 0705 29 00 I Carrots ex 0706 1 0 00 I Artichokes 0709 10 00 I Table grapes 0806 10 15 I Melons 0807 10 90 I